NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-2086
                                      ___________

                             SHIQI XUE, a/k/a Xian Dong,
                                               Petitioner

                                            v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                                    Respondent
                   ____________________________________

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A099-573-425)
                       Immigration Judge: Honorable Susan Roy
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 19, 2013

       Before: FUENTES, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                           (Opinion filed: September 20, 2013)
                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

      Shiqi Xue (“Xue”), a citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA” or “Board”) denial of his motion to reopen. For the

following reasons, we will deny the petition for review.
                                              I.

       In 2008, Xue appeared before an Immigration Judge (“IJ”) for removal

proceedings and sought asylum, withholding of removal, and protection under the

Convention Against Torture on the basis of China’s family planning policy. The IJ

rendered an adverse credibility finding and ordered Xue removed to China. The BIA

dismissed Xue’s appeal in 2009, and we denied his subsequent petition for review in Xue

v. Att’y Gen., 383 F. App’x 200 (3d Cir. June 4, 2010).

       Approximately three years later, Xue filed a counseled motion to reopen with the

BIA. He stated that he had converted to Catholicism in 2012, and that the Chinese

government had increased its persecution of unregistered Christian groups between 2008

and 2011. In denying his motion, the BIA found that Xue’s evidence did not establish a

change in country conditions. Therefore, the Board determined that Xue lacked a basis

for filing his motion to reopen after the 90-day deadline for such motions had passed.

The BIA also declined to exercise its sua sponte authority to reopen. Through counsel,

Xue filed a timely petition for review.1

                                             II.

       We have jurisdiction under 8 U.S.C. § 1252. We review denials of motions to

reopen under a deferential abuse of discretion standard and will not disturb the decision

“unless [it is] found to be arbitrary, irrational, or contrary to law.” Guo v. Ashcroft, 386

F.3d 556, 562 (3d Cir. 2004) (citation omitted). A motion filed more than 90 days after


1
  We lack jurisdiction to review the portion of the BIA’s decision that denied sua sponte
reopening. See Calle-Vujiles v. Ashcroft, 320 F.3d 472, 475 (3d Cir. 2003).
                                              2
the Board’s final decision cannot be entertained unless it “is based upon changed country

conditions proved by evidence that is material and was not available and could not have

been discovered or presented at the previous proceeding.” Pllumi v. Att’y Gen., 642 F.3d

155, 161 (3d Cir. 2011). A renewed asylum application based on changes in personal

circumstances filed outside of the 90-day window must be accompanied by a motion to

reopen that successfully shows changed country conditions. Liu v. Att’y Gen., 555 F.3d

145, 150 (3d Cir. 2009).

       Xue does not dispute that his motion to reopen was filed more than 90 days after

the BIA’s final decision. Rather, he first asserts that the BIA abused its discretion in

denying his motion to reopen by relying on the prior adverse credibility determination.

“[M]indful of the adverse credibility finding,” the BIA considered a letter from Xue’s

friend in China detailing his arrest and mistreatment for practicing Catholicism and noted

that it was not supported by corroborating evidence. We have previously stated that

when adjudicating a motion to reopen, the Board may not rely on a prior adverse

credibility determination when the basis for that determination is “utterly unrelated” to a

new and different claim. Guo, 386 F.3d at 562 (holding that the BIA improperly relied

on adverse credibility determination on a religion-based claim in adjudicating a later

family-planning claim). We agree with Xue that Guo applies here and that the BIA

abused its discretion by relying on the adverse credibility determination on Xue’s family-

planning claim to adjudicate his religion-based claim.

       Nevertheless, the BIA’s error in relying on the prior adverse credibility

determination is harmless, as it properly concluded that Xue had failed to demonstrate

                                              3
changed country conditions to warrant reopening. See Yuan v. Att’y Gen., 642 F.3d 420,

427 (3d Cir. 2011) (applying harmless error on immigration review “when it is highly

probable that the error did not affect the outcome of the case”). Xue asserts that the BIA

abused its discretion by selectively considering the evidence to find that he failed to

establish changed country conditions. We have stated that the Board is required to

consider the evidence of changed country conditions presented by a party, and that it

“should provide us with more than cursory, summary or conclusory statements, so that

we are able to discern its reasons for declining to afford relief to a petitioner.” Zheng v.

Att’y Gen., 549 F.3d 260, 268 (3d Cir. 2008) (quoting Wang v. BIA, 437 F.3d 270, 275

(2d Cir. 2006)). However, it need not “parse or refute on the record each individual

argument or piece of evidence offered by the petitioner.” Id. Here, the BIA reviewed,

among the evidence that Xue submitted, a letter from a friend of Xue’s in China, excerpts

from United States Department of State country and International Religious Freedom

reports, and China Aid Association reports. It then compared this evidence to the

Department of State’s 2007 country report, included in the record from Xue’s previous

proceedings, to support its finding that Xue’s evidence was inadequate to demonstrate the

existence of changed country conditions.2

       To the extent that Xue argues the BIA erred by failing to find the existence of

changed country conditions, we find that the Board’s determination was reasonable in

light of the evidence before it. The 2009 and 2010 International Religious Freedom


2
 We agree with the BIA that Xue’s conversion to Christianity constitutes a change in
personal circumstances rather than country conditions. See Liu, 555 F.3d at 150.
                                              4
Reports establish that the practice of Christianity in China is restricted to churches

registered with the government, and that leaders and members of unregistered churches

have continued to face detention for religious activities. Furthermore, these reports state

that “[s]ince 1999, the Secretary of State has designated [China] as a ‘Country of

Particular Concern’ under the International Religious Freedom Act (IRFA) for

particularly severe violations of religious freedom.” See Ambartsoumian v. Ashcroft,

388 F.3d 85, 89 (3d Cir. 2004) (country reports described as the “most appropriate” and

“perhaps best resource” on country conditions). The letter Xue submitted from his friend

detailing his arrest for practicing Catholicism can be viewed as an illustration of the

continuous persecution of Christians in China, not as demonstrating a change in country

conditions. Based upon the evidence, the BIA plausibly concluded that the mistreatment

of Christians in China is a “longstanding and ongoing problem” that has persisted since

before Xue’s 2008 hearing. See Pllumi, 642 F.3d at 161.

                                             III.

       After reviewing the record, we conclude that the Board’s decision to deny Xue’s

motion to reopen was not arbitrary, irrational, or contrary to law. Accordingly, we will

deny the petition for review.




                                              5